 1



 3
                                                                    FEB 2 6 2018
 4
                                                            B~IYTAA! DIS
 5                                                                            OF


 6

 7

 a                         iTNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    ~ LTIVITED STATES OF AMERICA,             Case No. ~ ~ (~-C2 `U~JZZ`A~
12
                         Plaintiff,
                                                ORDER OF DETENTION AFTER
13
             v.                                 HEARING
14                                              [Fed.R.Crim.P.32.1(A)(6);
                                                18 U.S.C. § 3143(A)]
       l~eSi~e~ l~ri~ ~~~'~t~
15

16.
                         Defendant.
17

18

19           The defendant having been arrested in this District pursuant to a warrant
20    issued b the United States District Court for the ~p~ ~~~            ~SfreT~   ~
21    for alleged violations) of the terms and conditions of l~is/her [~i]
22    [supervised release]; and
23           The Court having conducted a detention hearing pursuant to Federal Rule of
24    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
25           The Court finds that:
26    A.       ~   The defendant has not met his/her burden of establishing by clear and
27           convincing evidence that he/she is not likely to flee if released under 18
             U.S.C. § 3142(b) or (c). This finding is based on    ~•~'~Ha us.
                                ~~nt2Ti ~l~'. `
           (~d @g ddv~ P~otT~y~
 1

 2

 3

 4         and/or
 5   B. ~        The defendant has not met his/her burden of establishing by clear and
 6         convincing evidence that he/she is not likely to pose a danger to the safety of
 7         any other person or the community if released under 18 U.S.C. § 3142(b) or
 8        (c). This finding is based on:    ~~,~o~~t~~ ~~1 1~d r
 9            C~~~~e.s~ C~~P~~~~,
10

11

12

13         IT THEREFORE IS ORDERED that the defendant be detained pending the
14   further revocation proceedings.
15

16   Dated: Z
            ~ ~ ~' ~~J
17

18                                                                              r
                                                                          ~
                                                                          , ~
19
                                               ALEXANDER . MacKINNON
20                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27
